F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         NOV 13 1997
                            FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    RAYMOND F. EGINTON,

               Plaintiff-Appellant,

    v.                                                 No. 97-6002
                                                  (D.C. No. 94-CV-1099)
    MARVIN T. RUNYON, sued as                          (W.D. Okla.)
    United States of America ex rel.;
    UNITED STATES POSTAL
    SERVICE by and thru the Postmaster
    General; AMERICAN POSTAL
    WORKERS UNION, AFL-CIO by
    and thru the Oklahoma City Local,

               Defendants-Appellees.




                            ORDER AND JUDGMENT *



Before PORFILIO and LUCERO, Circuit Judges, and MARTEN, ** District Judge.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
**
      The Honorable J. Thomas Marten, District Judge, United States District
Court for the District of Kansas, sitting by designation.
      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

      Plaintiff Raymond F. Eginton is an employee of the United States Postal

Service who has filed numerous grievances under the collective bargaining

agreement between the postal service and the American Postal Workers Union

(APWU). He appeals the district court’s grant of summary judgment on his

claims under 39 U.S.C. § 1208(b) that, in dealing with his grievances, the postal

service violated the agreement and the APWU breached its duty of fair

representation. In our de novo review of the record, we have identified no

genuine issue of material fact and no error in the district court’s legal

conclusions. See Kaul v. Stephan, 83 F.3d 1208, 1212 (10th Cir. 1996).

      Eginton’s claims against the postal service and the APWU are

“‘inextricably interdependent.’” See Nelson v. Holmes Freight Lines, Inc.,

37 F.3d 591, 594 (10th Cir. 1994) (quoting DelCostello v. International Bhd.

of Teamsters, 462 U.S. 151, 164-65 (1983)). 1 To prevail against either the postal


1
      Because § 1208(b) is analogous to § 301(a) of the Labor Management
Relations Act, case law developed under § 301(a) for private sector employees is
equally applicable to actions brought by postal service employees under
§ 1208(b). See, e.g., Bacashihua v. United States Postal Serv., 859 F.2d 402, 405
(6th Cir. 1988); Trent v. Bolger, 837 F.2d 657, 659 (4th Cir. 1988).

                                          -2-
service or the APWU, he must establish that the APWU has breached its duty of

fair representation. See Nelson, 37 F.3d at 594.

      A union, however, is granted broad latitude in dealing with its members and

its performance is viewed in a highly deferential light. See Air Line Pilots Ass’n,

Int’l v. O’Neill, 499 U.S. 65, 78 (1991). “[T]o prevail in a claim for a breach of

duty of fair representation, a plaintiff must prove that the union’s conduct was

‘arbitrary, discriminatory, or in bad faith.’” Arnold v. Air Midwest, Inc.,100 F.3d

857, 862 (10th Cir. 1996) (quoting Vaca v. Sipes, 386 U.S. 171, 190 (1967)).

      A union’s actions are arbitrary only if, in light of the factual and
      legal landscape at the time of the union’s actions, the union’s
      behavior is so far outside a wide range of reasonableness as to be
      irrational. A union’s discriminatory conduct violates its duty of fair
      representation if it is invidious. Bad faith requires a showing of
      fraud, or deceitful or dishonest action.

Aguinaga v. United Food & Commercial Workers Int’l Union, 993 F.2d 1463,

1470 (10th Cir. 1993) (internal quotations and citations omitted).

      There is nothing in the record showing that the APWU acted in an arbitrary,

discriminatory, or bad faith manner. At most, Eginton has shown that the APWU

did not pursue his grievances as vigorously as it could have and misinformed him

about the status of his grievances. This conduct does not amount to a breach of

the duty of fair representation. Moreover, the failure to show breach on the part




                                         -3-
of the APWU means that Eginton cannot establish his breach of contract claim

against the postal service. See Nelson, 37 F.3d at 594. 2

      For substantially the same reasons set forth in the district court’s order of

November 4, 1996, the judgment is AFFIRMED.



                                                    Entered for the Court



                                                    John C. Porfilio
                                                    Circuit Judge




2
       We have affirmed the grant of summary judgment and do not reach
Eginton’s argument that he was entitled to a jury trial against the postal service.
We note, however, that other circuit courts of appeal have determined that
there is no constitutional or statutory right to a jury trial against the postal
service in this type of employment case. See Crawford v. Runyon, 79 F.3d 743,
744 (8th Cir. 1996); Young v. United States Postal Serv. (In re Young), 869 F.2d
158, 159 (2d Cir. 1989).

                                         -4-